Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mel R. Quintos on August 12, 2021.

The application has been amended as follows: 
In the claims:
Amended claim 1 as follows:
--1.  A driving device, comprising: 
an outer cylinder in which a driving unit is provided; 
an inner cylinder provided inside the outer cylinder, the inner cylinder having a tip, wherein the inner cylinder moves relative to the outer cylinder along a center longitudinal axis of the outer cylinder; 
a rotary driving member rotationally driven by a driving force of the driving unit; 

an elastic member is disposed between the inner cylinder and an outer periphery of the driving force transmission member and contacts the tip of the inner cylinder and applies a biasing force to the tip of the inner cylinder; and 
a guide member disposed on an outer periphery of the inner cylinder, 
wherein the guide nut is disposed on an inner periphery of the elastic member, 
wherein the rotary driving member, the driving force transmission member, and the elastic member are housed in a first inner space formed by the inner cylinder, 
wherein the tip of the inner cylinder includes one of an open intake port and an open outlet port, 
wherein the one of the open intake port and the open outlet port opens into a second inner space formed between the inner cylinder and the guide nut, 
wherein the elastic member, when compressed, is substantially housed within the second inner space formed between the inner cylinder and the guide nut, 
wherein the one of the open intake port and the open outlet port opens directly into the second inner space formed between the inner cylinder and the guide nut such that fluid in the second inner space can be substantially exhausted from the second inner space through the tip of the inner cylinder when the tip of the inner cylinder includes the open outlet port.--


	line 1, deleted “extensible or contractible”
	line 6, inserted --center-- following the first occurrence of “the”

claim 3,
	line 1, deleted “extensible or contractible”
	line 2, changed “a tip edge” to --an end--
	line 3, changed “an outer peripheral surface” to --the outer periphery--

claim 4,
	line 1, changed “An opening or closing” to --A--
	line 2, deleted “extensible or contractible”
	line 3, changed “an opening or closing” to --a closure--
	line 4, deleted “on which a position . . . driving device is”
	line 5, deleted “fixed”
	line 6, changed “such that the opening or closing” to --the closure-- and deleted “extensible or contractible”
	line 7, deleted “extensible or contractible”
	line 8, changed “another end of the extensible or contractible” to --and another end of the--
	line 9, changed “opening or closing” to --closure--



	line 1, deleted “extensible or contractible”
	line 2, deleted “extensible or contractible”
	line 3, deleted “the guide member,”

claim 6,
	line 1, deleted “extensible or contractible”
	line 2, deleted “extensible or contractible”
	line 3, changed “second inner space” to --outer cylinder-- and changed “the elastic member,” to --the inner cylinder, the elastic member, and--

cancelled claim 7

Amended claim 8 as follows:
--8.  A driving device, comprising: 
an outer cylinder in which a driving unit is provided; 
an inner cylinder provided inside the outer cylinder, the inner cylinder having a tip; 
a rotary driving member rotationally driven by a driving force of the driving unit; 
a driving force transmission member operatively connected to and driven by the rotary driving member along a longitudinal axis of the rotary driving member, the driving force transmission member including a guide nut; 

a guide member disposed on an outer periphery of the inner cylinder, 
wherein the guide nut is disposed on an inner periphery of the elastic member, 
wherein the rotary driving member, the driving force transmission member, and the elastic member are housed in a first inner space formed by the inner cylinder, 
wherein the tip of the inner cylinder includes one of an open intake port and an open outlet port, 
wherein the one of the open intake port and the open outlet port of the tip of the inner cylinder opens into a second inner space formed between the inner cylinder and the guide nut, 
wherein the elastic member, when compressed, is substantially housed within the second inner space formed between the inner cylinder and the guide nut, 
wherein the one of the open intake port and the open outlet port opens directly into the second inner space formed between the inner cylinder and the guide nut such that fluid in the second inner space can be substantially exhausted from the second inner space through the tip of the inner cylinder when the tip of the inner cylinder includes the open outlet port.--




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634